 In the Matterof AMERICAN NEWSPAPERS,INC., ILLINOIS PUBLISHINGAND PRINTINGCOMPANY,EVENINGAMERICANPUBLISHINGCOMPANYandCHICAGONEWSPAPERGUILD, LOCAL 71OF THE AMERICAN NEWS-PAPER GUILDIn the Matter of AMERICANNEWSPAPERS,INC., ILLINOIS PUBLISHINGAND PRINTINGCOMPANY,EVENINGAMERICANPUBLISHING COMPANYandCHICAGONEWSPAPERGUILD, LOCAL 71 OFTHE AMERICAN NEWS-PAPER GUILDIn the Matter of AMERICANNEWSPAPERS,INC., ILLINOIS PUBLISHINGAND PRINTINGCOMPANYandCHICAGO NEWSPAPER GUILD, LOCAL 71OF THEAMERICAN NEWSPAPER GUILDIn the Matter of ILLINOISPUBLISHING AND PRINTING COMPANYandCHICAGOEDITORIALASSOCIATION,LOCAL No. 21690,AFFILIATED WITFITHE A. F. OF L.In the MatterofEVENING AMERICANPUBLISHINGCOMPANYandCHICAGO EDITORIAL ASSOCIATION, LOCAL No. 21690,AFFILIATED WITHTHE A. F. OF L.Cases Nos. R-839, C-1118, C-1119, R-1544,and R-1545, respectivelyORDER VACATING ORDERANDSUBSTITUTINGMODIFIED ORDERANDAMENDMENT TO DIRECTION OF ELECTIONSMay 8,1940On April 12,1940, the National Labor Relations Board, herein calledthe Board, issued a Decision, Order and Direction of Elections in theabove-entitled proceedings.'On April 25, 1940, American News-papers, Inc.; Illinois Publishing and Printing Company; EveningAmerican Publishing Company; Chicago Editorial Association, LocalNo. 21690; Newspaper Commercial Associates, Local No. 21662; Chi-cago Newspaper Guild, Local 71 of the American Newspaper Guild,herein called the Guild; the Regional Director for the Thirteenth122 N.L R B. 899.23 N. L.R B, No. 57.660 AMERICAN NEWSPAPERS, INC.661Region; and counsel for the Board, entered into the followingstipulation :IT IS HEREBY STIPULATED AND AGREED by and between AmericanNewspapers, Inc., Illinois Publishing and Printing Company andEvening American Publishing Company, hereinabove and here-inafter collectively called the Employer, Chicago Editorial Asso-ciation, Local No. 21690, hereinafter called the Editorial Associa-tion,NewspaperCommercialAssociates,LocalNo. 21662,hereinafter called the Commercial Associates, Chicago NewspaperGuild, Local 71 of the American Newspaper Guild, hereinaboveand hereinafter called the Guild, and Garnett L. Patterson, Re-gional Director of the National Labor Relations Board, RegionThirteen, and Isaiah S. Dorfman, Regional Attorney of the Na-tional Labor Relations Board, Region Thirteen, that :I.The Guild agrees and hereby asks leave of the NationalLabor Relations Board to withdraw without leave to reinstatethat portion of its Fourth Amended Charge in Case No. C-1118,which alleges that the Employer instigated the formation of theCommercial Associates and contributed support to said labororganization, andII. To withdraw without leave to reinstate the Charge in CaseNo. C-1119.III.All parties hereto stipulate and agree and request theBoard to vacate and set aside such portions of the Findings ofFact, Conclusions of Law and the Order as are based upon theCharges withdrawn by the Guild in paragraphs I. and II.IV. All parties hereto' stipulate and agree and request theNational Labor Relations Board to amend its Direction of Elec-tions so as to provide that the elections therein directed shall beheld not sooner than ninety (90) days from the date of theAmended Direction of Elections to be issued, and not later thanone hundred and eighty (180) days from the said date and thatthe said Direction of Elections be further modified by strikingtherefrom the following language in the second paragraphthereof:". . . Board's Direction setting the date for the election, exclud-ing employees employed after December 5, 1938, to take the placeof strikers, including the strikers appearing in Appendix "A"hereof ..."and by substituting therefor the word, "election"; and by strikingfrom the said Direction of Elections, Appendix A-1, AppendixA-2, Appendix A-3, and Appendix A-4.V. The Employer agrees to comply with the said Decision,Order and Direction of Elections as modified by the National283034-41-vol 23----43 662DECISIONSOF NATIONAL LABORRELATIONS BOARDLabor Relations Board in accordance with this Stipulation andAgreement.VI. The Employer agrees to ask leave of the United States Cir-cuit Court of Appeals for the Seventh Circuit to withdraw itsPetition for Review of the above-entitled Decision, Order andDirection of Elections, Case No.VII. The Editorial Association and Commercial Associatesagree to ask leave of the United States Circuit Court of Appealsfor the Seventh Circuit to withdraw their Petition for Reviewof the above-entitled Decision, Order and Direction of Elections,Case No.This Stipulation and Agreement is subject to the approval ofthe National Labor Relations Board.On April 27, 1940, the Board approved the stipulation and ordereditmade part of the record herein.Upon the above stipulation and the entire record in the case, theBoard hereby grants the Guild's request for leave "to withdraw with-out leave to reinstate that portion of its Fourth Amended Charge inCase No. C-1118, which alleges that the Employer instigated the for-mation of the Commercial Associates and contributed support to saidlabor organization"; grants the Guild's further request for leave "towithdraw without leave to reinstate the Charge in Case No. C-1.119"and,IT IS ORDERED that such portions of the Findings of Fact and Con-clusions of Law as are based upon the above Charges withdrawn bythe Guild be, and the same hereby are, vacated and set aside,AND IT IS FURTHER ORDERED that the Order of the Board herein, issuedon April 12, 1940, be, and it hereby is, vacated and set aside and amodified order be substituted therefor, to read as follows :ORDERUpon the basis of a stipulation, and findings of fact and conclusionsof law heretofore made by the National Labor Relations Board, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondents,American Newspapers Inc., Illinois Publishing and Printing Com-pany, and Evening American Publishing Company, their officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) Interfering with the activities of Chicago Newspaper Guild,Local 71 of the American Newspaper Guild, by discouraging theiremployees from attending meetings of the Guild, by paying delinquentdues of Guild members to render them eligible to vote on Guild mat- AMERICAN NEWSPAPERS, INC.'663ters, or by seeking to ascertain the names of Guild members or theaction taken at Guild meetings, through the use of spies or otherwise;(b)Discouraging membership in Chicago Newspaper Guild, Local71 of the American Newspaper Guild, or any other labor organizationof their employees, by discharging or in any other manner discrim-inating in regard to their hire and tenure of employment or any termor condition of their employment because of membership in or activityin connection with any such labor organization;(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon application, offer to Howard Mayhew and Harold Sulli-van, full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges;(b)Make whole Howard Mayhew and Harold Sullivan for anyloss of pay they have suffered by reason of their respective discharges,by payment to Mayhew of a sum equal to that which he would nor-mally have earned as wages from the date of his discharge to the dateof the offer of reinstatement made to him following the issuance of theIntermediate Report, and from the date of any refusal by the respond-ents to reinstate him upon application after the issuance of this Orderto the date of reinstatement; and by payment to Sullivan of a sumequal to that which he would normally have earned as wages fromthe date of his discharge to the date of the Intermediate Report, andfrom the date of any refusal to reinstate him upon application afterthe issuance of this Order to the date of reinstatement; less, in eachcase, net earnings during such periods and less the discharge indem-nity paid to them by the respondents at the time of their discharge;deducting, further, from the amount otherwise due to each of them,monies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpaying over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(c)Post immediately in conspicuous places in their plant andmaintain for a period of at least sixty (60) consecutive days; noticesto their employees stating that the respondents will cease and" desistas provided in Section 1 (a), (b), and (c) of this Order, and that therespondents will take the affirmative action described in Section 2 (a) 664DE.CISIONS'.OFNATIONAL LABOR.RELATIONS BOARDand (b) of this Order; and further stating that the respondent'semployees are free to become orremain membersof Chicago News-paper Guild, Local 71 of the American Newspaper Guild, and thatthe respondents will not discriminate against any employee becauseof membership or activity in that organization;(d)Notify the Regional Director for the ThirteenthRegion inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.ANDIT IS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent, Illinois Pub-lishing and Printing Company, discharged Harry Read by reason ofhis membership in and activities in behalf of the Chicago NewspaperGuild and because of his testimony in a hearing before a Trial Exam-iner designated by the Board ; and in so far as it alleges that therespondents suggested, advised, urged, and warned their employeesto become members of the Chicago Editorial Association; and in sofar as it alleges that the respondents instigated the formation of theCommercial Associates and contributed support thereto.Upon the above stipulation and the entire record in the case, theBoard hereby amends its Direction of Elections, issued on April 12,1940,1to read as follows :AMENDED DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with the respondents, American Newspapers Inc., EveningAmerican Publishing Company and Illinois Publishing and PrintingCompany, Chicago, Illinois, elections by secret ballot shall be con-ducted, not sooner than ninety (90) days from the date of the Amend-ment to Direction of Elections, and not later than one hundred andeighty (180) days from the said date, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent for the Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, within the groups describedbelow who are on the pay roll immediately preceding the date of theelection, and including employees who did not work during such pay-roll period because they were ill or on vacation and employees whowere then or have at the time of the elections been temporarily laid AMERICAN NEWSPAPERS, INC.665off, but excluding those who have at the time of the elections quit orbeen discharged for cause:(a)Employees in the editorial department, excluding space writers,executives and supervisory employees as defined above, John Dien-hart, employees under personal-service contracts, and the personalsecretaries of corporate officialsWhite, Meigs, Koehler, and Malloy,to determine whether they desire to be represented for purposes ofcollective bargaining by Chicago Newspaper Guild, Chicago EditorialAssociation, or by neither;(b)Employees in the commercial departments,excluding execu-tives and supervisory employees as defined above, roadmen super-visorsHunt, Jardine, and Karper, building-maintenance employees,employees who are members of and are bargained for by craft unions,allSangamon Street employees, Canadian and country roadmen,watchmen, guards, color-plant employees, boy builders, Canadianpoint supervisors, temporary employees, magazine agency employees,employees under personal-service contracts, district managers, andthe confidential secretaries of Business Manager Fulton, CirculationDirector Parker, and Advertising Director McNamee, to determinewhether they desire to be represented for purposes of collective bar-gaining by Chicago Newspaper Guild, Newspaper Commercial Asso-ciates or by neither.MR. WILLIAMM. LEISERSONtook no part in the consideration ofthe above Order Vacating Order and Substituting Modified Orderand Amendment To Direction Of Election.